110 F.3d 67
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles L. BOYLAN, Plaintiff-Appellant,v.Paul J. SCHRINER, Dep. Warden;  Samuel A. Lewis, Director ofArizona Department of Corrections;  James Chilcoat,Assistant Deputy Warden;  CSO Panky, Correctional ServiceOfficer;  CSO Tober, Correctional Service Officer,Defendants-Appellees.
No. 96-15523.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 26, 1997.

Before:  SNEED, FARRIS, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Charles L. Boylan appeals the district court's grant of summary judgment for defendants in his section 1983 action for retaliation against him for exercise of his First Amendment rights.  We have jurisdiction pursuant to 28 U.S.C. § 1291.


3
We affirm for the reasons stated by the district court.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3